Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I, Figs 5a, 5b, Claims 1-7, 12, 14, 16 in the reply filed on 9/20/2022 is acknowledged.
However claim 12 is further withdrawn since it depends from claim 11, which is drawn to Species II, figs 6.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 5/7/2020.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4-6, 14, 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim (US 9348450 B1, hereinafter Kim)
1. Kim teaches a display device comprising: 
a display panel including a first non-folding area (111), a second non-folding area (113) spaced apart from the first non-folding area in a first direction (Y direction, fig 2), a folding area (middle of 115) disposed between the first non- folding area and the second non-folding area, a first bending area (area between 115 and 111) disposed between the folding area and the first non-folding area, and a second bending area (area between 115 and 113) disposed between the folding area and the second non-folding area (fig 2); 
a plate disposed below the display panel (105 col 6 lines 18-21); and 

a folding module disposed below the plate to support the display panel, wherein the folding module comprises: 
a hinge (600) configured to support the folding area; 
a first support (400) configured to support the first non-folding area and coupled to the hinge; 
a second support (300) configured to support the second non-folding area and coupled to the hinge; 
a first sub support (520, fig 9a) configured to support the first bending area and rotatably coupled to the first support; and 
a second sub support (510, fig 9a) configured to support the second bending area and rotatably coupled to the second support.

2. Kim teaches the display device of claim 1, wherein, when the display device is folded, a distance between the first non-folding area of the display panel and the second non-folding area of the display panel is less than twice a curvature radius of the folding area (fig 9e).


4. Kim teaches the display device of claim 1, wherein the hinge comprises: 
a body part (700, fig 9a) extending in a second direction (X) crossing the first direction (Y); 
a plurality of first wing parts (620, figs 2, 5, 9a) rotatably coupled to the body part; and 
a plurality of second wing parts (610, figs 2, 5, 9a) rotatably coupled to the body part, and 
wherein the first wing parts are coupled to the first support (col 12 lines 10-11), and the second wing parts are coupled to the second support (col 11 lines 40-41 recite ‘The pair of first hinge members 610 may be coupled to a first supporting side wall of the first case 300’).

5. Kim teaches the display device of claim 4, wherein, when the display device is folded, the first sub support and the second sub support are spaced apart from the body part (fig 9e).

6. Kim teaches the display device of claim 4, further including electronic modules (pixel array, col 6 lines 4-7), wherein the body part has an inner space in which the electronic modules are disposed (col 14 lines 4-13, figs 9d, 9e).

14. Kim teaches the display device of claim 1, wherein the plate is disposed below the first non- folding area, the second non-folding area, the folding area, the first bending area, and the second bending area and has a continuous shape (col 6 lines 18-21).

16. Kim teaches the display device of claim 1, wherein, when the display device is folded, the folding area has a first curvature, and each of the first bending area and the second bending area has a second curvature less than the first curvature in an opposite direction of the first curvature (fig 9e).



Claims 1, 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim figs 2, 8 (US 9348450 B1)

1. Kim teaches a display device comprising: 
a display panel including a first non-folding area (111), a second non-folding area (113) spaced apart from the first non-folding area in a first direction (Y direction, fig 2), a folding area (middle of 115) disposed between the first non- folding area and the second non-folding area, a first bending area (area between 115 and 111) disposed between the folding area and the first non-folding area, and a second bending area (area between 115 and 113) disposed between the folding area and the second non-folding area (fig 2); 
a plate disposed below the display panel (105 col 6 lines 18-21); and 

a folding module disposed below the plate to support the display panel, wherein the folding module comprises: 
a hinge (600) configured to support the folding area; 
a first support (400) configured to support the first non-folding area and coupled to the hinge; 
a second support (300) configured to support the second non-folding area and coupled to the hinge; 
a first sub support (520, fig 8) configured to support the first bending area and rotatably coupled to the first support; and 
a second sub support (510, fig 8) configured to support the second bending area and rotatably coupled to the second support.

3. Kim teaches the display device of claim 1, wherein: 
the first sub support and the second sub support contact the plate (fig 8 shows 510 and 520 contacting 100, while col 6 lines 18-21 indicates that 105 is directly beneath 100, see also fig 2); and 
the first support and the second support are coupled to the plate (fig 8 shows 300 and 400 contacting 100, while col 6 lines 18-21 indicates that 105 is directly beneath 100, see also fig 2).












Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US 20170374749 A1, hereinafter Lee)

7. Kim teaches the display device of claim 4, but fails to specifically teach that when the display device is folded, the body part contacts the plate.
Lee teaches when a display device is folded, the body part contacts the display (fig 5).
Since Kim already teaches that the plate (105) is underneath the display (col 6 lines 18-21), the combination of references teach the claimed structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Lee into the device of Kim. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of having a larger display relative to the size of the housing, also having a larger radius of curvature (abstract of Kim)


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841